Citation Nr: 1618849	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-05 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected bilateral plantar fasciitis. 
 
 2.  Entitlement to a compensable rating for a service-connected bone spur at the distal aspect of the proximal phalanx of the left second toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1999 to July 2008.

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in October 2010 and February 2013.

This claim was previously before the Board in June 2014, at which time it was remanded for additional development.  That development having been completed, this case is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case must take into consideration the existence of those electronic records.

The issue of entitlement to a compensable rating for a service-connected bone spur at the distal aspect of the proximal phalanx of the left second toe is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On April 11, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired a withdrawal of the claim for entitlement to an initial rating in excess of 10 percent for service-connected bilateral plantar fasciitis.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in an April 11, 2016 signed letter, the Veteran expressed that he desired to withdraw his appeal of the issue for which an appeal was perfected on April 26, 2010.  A review of the claims file reveals that this date refers to the Veteran's VA Form 9 (Substantive Appeal) that was submitted only for the issue of entitlement to an initial rating in excess of 10 percent for service-connected bilateral plantar fasciitis.   Hence, there remain no allegations of errors of fact or law with regard to this claim for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  This dismissal is only limited to the Veteran's plantar fasciitis claim and does not affect his remaining claims.


ORDER

The appeal regarding entitlement to an initial rating in excess of 10 percent for service-connected bilateral plantar fasciitis is dismissed.



REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

A remand is required to afford the Veteran with a video hearing in accordance with the original instructions of the Board's June 2014 Remand.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.

Here, the Veteran's claim was remanded to ascertain what type of Board hearing he desired and to provide such.  On substantive appeals (VA Form 9), receive in October 2010 and February 2013, the Veteran requested a Board hearing in conjunction with his appeal.  To date, that hearing has not been scheduled. 

The AOJ was directed to clarify the type of hearing the Veteran is requesting, as in October 2010, he requested that his hearing be held at the RO before a traveling member of the Board and in February 2013, he requested that his hearing be held at the RO through the use of video conference technology.

The RO sent the Veteran two letters, dated September 2014 and February 2015, in which it requested clarification.  There is no indication that the Veteran did not receive such correspondence, as he has regularly responded to other requests from the RO during this same time period.  The Veteran has never responded to these requests for clarification.  As such, the RO defaulted to the Veteran's request for a video hearing to be conducted at the RO.  In the 2015 VA Form 8, the RO indicated that it had scheduled the Veteran for a video hearing.  There is no indication in the Veteran's claims file that such hearing was ever scheduled or conducted.  No notice has been sent to the Veteran in this regard.

Accordingly, the Veteran's claims file must be returned to the AOJ in order to provide the requested video hearing in accordance with the Board's previous instructions.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must schedule the Veteran for a video hearing. A copy of the notice informing the Veteran of the date, time, and location of the hearing must be associated with the claims folder. If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.

2.	After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


